                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



BRIAN O’MALLEY                                              CIVIL ACTION


VERSUS                                                      NO. 17-4812


PUBLIC BELT RAILROAD COMMISSION                             SECTION: “H”(1)
FOR THE CITY OF NEW ORLEANS



                             ORDER AND REASONS
        Before the Court is Defendant’s opposed Motion to Bifurcate (Doc. 129).
        Rule 42(b) of the Federal Rules of Civil Procedure provides that “[f]or
convenience, to avoid prejudice, or to expedite and economize, the court may
order a separate trial of one or more separate issues, claims, crossclaims,
counterclaims, or third-party claims.” The Rule, therefore, is permissive, and
“[w]hether to conduct separate trials . . . is a matter left to the sound discretion
of the trial court on the basis of circumstances of the litigation before it.” 1
        Here, Defendant asks this Court to separate Plaintiff’s trial into one
about liability and one about damages. Defendant argues that bifurcation is
necessary to avoid potential prejudice in the form of sympathy from the jury
that could lead the jury to find that Defendant is liable not because it is in fact
liable but because the jury may sympathize with the serious injuries Plaintiff
alleges to have suffered as a result of Defendant’s alleged negligence.



1   Alaniz v. Zamora-Quezada, 591 F.3d 761, 773–74 (5th Cir. 2009) (internal quotations
    omitted).

                                           1
         The potential “prejudice” Defendant refers to is not the type of prejudice
covered by Rule 42(b). If it were, courts would regularly be forced to waste both
judicial resources and the time and effort of the parties and their counsel in
conducting multiple trials anytime a plaintiff suffered serious injury.
         This case involves one Plaintiff and one Defendant. Judicial economy
warrants one, not two, trials of this matter. 2 Accordingly, the Court sees no
reason to bifurcate trial.


                                        CONCLUSION
         For the foregoing reasons, Defendant’s Motion to Bifurcate is DENIED.


                             New Orleans, Louisiana this 24th day of July, 2019.




                                              ____________________________________
                                              JANE TRICHE MILAZZO
                                              UNITED STATES DISTRICT JUDGE




2   See id. at 774 (affirming denial of motion to bifurcate where “the potential for jury confusion
    . . . was outweighed by considerations of judicial economy”).

                                                 2
